Citation Nr: 1716158	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  11-23 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bladder or urinary disorder, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel

INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from July 1966 through July 1968. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a June 2009 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Nashville, Tennessee (hereinafter Agency of Original Jurisdiction ("AOJ")).

In March 2013, the Veteran testified at a Board videoconference hearing, held before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file. 

The Veteran's appeal has previously been before the Board.  In a June 2014 Board decision, the Veteran's claim for service connection for a urological disorder was remanded to the AOJ for further development.  However, the Board finds the remand directives were not substantially completed.  As will be discussed in greater detail below, the Board finds another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Once again, the Board observes issue of entitlement to service connection for a kidney disorder, to include chronic kidney disease, has been raised by the record, but has not been adjudicated by the AOJ.  As the Board does not have jurisdiction over this claim, it is once again referred to the AOJ for appropriate action. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim must be remanded before the Board is able to make a determination on the merits.  Specifically, the claims file must be returned to the examiner who provided the February 2015 VA examination and opinion, in order to obtain an addendum opinion addressing exposure to Agent Orange. 

The Board's June 2014 remand ordered that the Veteran be scheduled for a VA examination with the purpose of providing an opinion as to the nature and etiology of any bladder or urinary disorder currently diagnosed.  Specifically, the Board requested the VA examiner address whether the Veteran's claimed condition was directly related to his active duty service, or whether the Veteran's disability could have been the result of exposure to herbicides while serving in the military.  However, the February 2015 VA examiner did not address the Veteran's contentions regarding his exposure to Agent Orange, or other herbicides.  A nexus medical opinion which does not address all theories of entitlement, including secondary service connection, is inadequate on its face.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  As such, an addendum opinion is required to address whether the Veteran's current disability is etiologically related to his in-service exposure to herbicides.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Subsequent to this February 2015 VA examination, the Veteran submitted a statement further outlining and explaining the continuity of his symptoms since his separation from military service.  See March 2015 letter.  A VA examiner must consider and directly address the Veteran's lay statements regarding continuity of symptoms through the years as they relate to his current disability.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Therefore, the case must be remanded in order to obtain an addendum opinion, which fully addresses the Veteran's contentions. 

Finally, the Board observes the AOJ made only one attempt to notify the Veteran of the outstanding private treatment records from Dr. R.R.C.  See December 2014 Correspondence.  The VA is required to make reasonable efforts to obtain all relevant records, including private records or state government records, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  Reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  Therefore, the AOJ should make a second attempt at requesting an updated authorization from the Veteran.  Alternatively, the AOJ should use the information provided in the March 2009 authorization to make a reasonable effort at obtaining the Veteran's past treatment records with Dr. R.R.C.

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should make a second attempt to obtain outstanding treatment records pertinent to the Veteran's claim, to include private treatment records from Dr. R.R.C.  The AOJ should contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for the VA to obtain the private medical records from Dr. R.R.C.  The Veteran is also asked to provide the records himself if he has them in his possession.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  After any additional records are associated with the claims file, the AOJ should return the Veteran's claims file to the VA examiner who conducted the February 2015 examination.  If the February 2015 examiner desires, the Veteran may be recalled for another examination.  If the February 2015 VA examiner is not available, the Veteran should be scheduled for a new examination with an qualified medical professional.  The electronic claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following question:

(1)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's current urological disorder is causally related to the Veteran's exposure to herbicides in service?

In rendering the above opinions, the examiner must consider and address the following evidence:

(a) Service treatment records for urinary tract symptoms, including his 1967 hospitalization for symptoms of urinary dysfunction;

(b)  The Veteran's March 2015 statement regarding his continuity of symptoms; and

(c)  The Veteran's contention that his current urinary problems and symptoms are related to exposure to herbicides during service, as described in his February 2010 statement. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology and continuity of sympotoms.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide a complete rationale for all opinions expressed.  As part of the rationale, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim, and that the consequences for failure to report for any scheduled VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall, Vet. App. at 271.

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the service connection claim on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




